 


109 HR 903 IH: Fiscal Honesty and Accountability Act of 2005
U.S. House of Representatives
2005-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 903 
IN THE HOUSE OF REPRESENTATIVES 
 
February 17, 2005 
Mr. Cooper (for himself, Mr. Tanner, Mr. Cardoza, Mr. Matheson, Mr. Boyd, Mr. Ross, Mr. Barrow, Mr. Case, Mr. Michaud, Mr. Davis of Tennessee, Mr. Salazar, Ms. Harman, Mr. Thompson of California, Mr. Costa, Mr. Boswell, Ms. Herseth, Mr. Moore of Kansas, Mr. Scott of Georgia, Mr. Chandler, Mr. Ford, Mr. Berry, Mr. Holden, Mr. McIntyre, Mr. Bishop of Georgia, Mr. Schiff, and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 and the Congressional Budget Act of 1974 to extend the discretionary spending caps and the pay-as-you-go requirement, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fiscal Honesty and Accountability Act of 2005. 
2.Extension of pay-as-you-go requirement 
(a)PurposeSection 252(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2010. 
(b)SequestrationSection 252(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by striking 2002 and inserting 2010. 
3.Extension of the discretionary spending caps 
(a)In generalSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended— 
(1)by redesignating paragraphs (4) through (9) as paragraphs (7) through (12), respectively, and inserting after paragraph (3) the following new paragraphs:  
 
(4) with respect to fiscal year 2007 for the discretionary category: $857,952,000,000 in new budget authority and $906,854,000,000 in outlays; 
(5)with respect to fiscal year 2008 for the discretionary category: $875,969,000,000 in new budget authority and $920,233,000,000 in outlays; 
(6)with respect to fiscal year 2009 for the discretionary category: $894,365,000,000 in new budget authority and $933,786,000,000 in outlays; . 
(b)ExpirationSection 275 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 note) is amended by striking subsection (b). 
4.Accountability in emergency spending 
(a)Omb emergency criteriaSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraph: 
 
(11) 
(A)The term emergency means a situation that— 
(i)requires new budget authority and outlays (or new budget authority and the outlays flowing therefrom) for the prevention or mitigation of, or response to, loss of life or property, or a threat to national security; and 
(ii)is unanticipated. 
(B)As used in subparagraph (A), the term unanticipated means that the situation is— 
(i)sudden, which means quickly coming into being or not building up over time; 
(ii)urgent, which means a pressing and compelling need requiring immediate action; 
(iii)unforeseen, which means not predicted or anticipated as an emerging need; and 
(iv)temporary, which means not of a permanent duration.. 
(b)Development of guidelines for application of emergency definitionNot later than five months after the date of enactment of this Act, the chairmen of the Committees on the Budget (in consultation with the President) shall, after consulting with the chairmen of the Committees on Appropriations and applicable authorizing committees of their respective Houses and the Directors of the Congressional Budget Office and the Office of Management and Budget, jointly publish in the Congressional Record guidelines for application of the definition of emergency set forth in section 3(11) of the Congressional Budget and Impoundment Control Act of 1974. 
(c)Separate house vote on emergency designation 
(1)Rule XXII of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
13.In the consideration of any measure for amendment in the Committee of the Whole containing any emergency spending designation, it shall always be in order unless specifically waived by terms of a rule governing consideration of that measure, to move to strike such emergency spending designation from the portion of the bill then open to amendment.. 
(2)The Committee on Rules shall include in the report required by clause 1(d) of rule XI (relating to its activities during the Congress) of the Rules of the House of Representatives a separate item identifying all waivers of points of order relating to emergency spending designations, listed by bill or joint resolution number and the subject matter of that measure. 
(d)Committee notification of emergency legislationWhenever the Committee on Appropriations or any other committee of either House (including a committee of conference) reports any bill or joint resolution that provides budget authority for any emergency, the report accompanying that bill or joint resolution (or the joint explanatory statement of managers in the case of a conference report on any such bill or joint resolution) shall identify all provisions that provide budget authority and the outlays flowing therefrom for such emergency and include a statement of the reasons why such budget authority meets the definition of an emergency pursuant to the guidelines described in subsection (b). 
(e)Reserve fund for emergencies in President’s budgetSection 1105(f) of title 31, United States Code is amended by adding at the end the following new sentences: Such budget submission shall also comply with the requirements of section 316(b) of the Congressional Budget Act of 1974 and, in the case of any budget authority requested for an emergency, such submission shall include a detailed justification of why such emergency is an emergency within the meaning of section 3(11) of the Congressional Budget Act of 1974.. 
(f)Adjustments and reserve fund for emergencies in joint budget resolutionsTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
316.Emergencies 
(a)Adjustments 
(1)In generalAfter the reporting of a bill or joint resolution or the submission of a conference report thereon that provides budget authority for any emergency as identified pursuant to subsection (d) that is not covered by subsection (c)— 
(A)the chairman of the Committee on the Budget of the House of Representatives or the Senate shall determine and certify, pursuant to the guidelines referred to in subsection (b), the portion (if any) of the amount so specified that is for an emergency within the meaning of section 3(11); and  
(B) such chairman shall make the adjustment set forth in paragraph (2) for the amount of new budget authority (or outlays) in that measure and the outlays flowing from that budget authority. 
(2)Matters to be adjustedThe adjustments referred to in paragraph (1) are to be made to the allocations made pursuant to the appropriate joint resolution on the budget pursuant to section 302(a) and shall be in an amount not to exceed the amount reserved for emergencies pursuant to the requirements of subsection (b). 
(b)Reserve fund for emergencies 
(1)AmountsThe amount set forth in the reserve fund for emergencies (other than those covered by subsection (c)) for budget authority and outlays for a fiscal year pursuant to section 301(a)(6) shall equal— 
(A) the average of the enacted levels of budget authority for emergencies (other than those covered by subsection (c)) in the 5 fiscal years preceding the current year; and 
(B)the average of the levels of outlays for emergencies in the 5 fiscal years preceding the current year flowing from the budget authority referred to in subparagraph (A), but only in the fiscal year for which such budget authority first becomes available for obligation. 
(2)Average levelsFor purposes of paragraph (1), the amount used for a fiscal year to calculate the average of the enacted levels when one or more of such 5 preceding fiscal years is any of fiscal years 2001 through 2005 is as follows: the amount of enacted levels of budget authority and the amount of new outlays flowing therefrom for emergencies, but only in the fiscal year for which such budget authority first becomes available for obligation for each of such 5 fiscal years, which shall be determined by the Committees on the Budget of the House of Representatives and the Senate after receipt of a report on such matter transmitted to such committees by the Director of the Congressional Budget Office 6 months after the date of enactment of this section and thereafter in February of each calendar year. 
(c)Treatment of emergencies to fund certain military operationsWhenever the Committee on Appropriations reports any bill or joint resolution that provides budget authority for any emergency that is a threat to national security and the funding of which carries out a military operation authorized by a declaration of war or a joint resolution authorizing the use of military force and the report accompanying that bill or joint resolution, pursuant to subsection (d), identifies any provision that increases outlays or provides budget authority (and the outlays flowing therefrom) for such emergency, the enactment of which would cause the total amount of budget authority or outlays provided for emergencies for the budget year in the joint resolution on the budget (pursuant to section 301(a)(6)) to be exceeded: 
(1)Such bill or joint resolution shall be referred to the Committee on the Budget of the House or the Senate, as the case may be, with instructions to report it without amendment, other than that specified in subparagraph (B), within 5 legislative days of the day in which it is reported from the originating committee. If the Committee on the Budget of either House fails to report a bill or joint resolution referred to it under this subparagraph within such 5-day period, the committee shall be automatically discharged from further consideration of such bill or joint resolution and such bill or joint resolution shall be placed on the appropriate calendar. 
(2) An amendment to such a bill or joint resolution referred to in this subsection shall only consist of an exemption from section 251 of the Balanced Budget and Emergency Deficit Control Act of 1985 of all or any part of the provisions that provide budget authority (and the outlays flowing therefrom) for such emergency if the committee determines, pursuant to the guidelines referred to in subsection (b), that such budget authority is for an emergency within the meaning of section 3(11).  
(3)If such a bill or joint resolution is reported with an amendment specified in subparagraph (B) by the Committee on the Budget of the House of Representatives or the Senate, then the budget authority and resulting outlays that are the subject of such amendment shall not be included in any determinations under section 302(f) or 311(a) for any bill, joint resolution, amendment, motion, or conference report..  
(g)Content of budget resolutionsSection 301(a) of the Congressional Budget Act of 1974 is amended by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively, and by inserting after paragraph (5) the following new paragraph: 
 
(6)totals of new budget authority and outlays for emergencies;. 
(h)Waiver and Appeal in the SenateSection 904 of the Congressional Budget Act of 1974 is amended— 
(1)in subsection (c)(1), by inserting 316, after 313,; and 
(2)in subsection (d)(2), by inserting 316, after 313,. 
(i)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item: 
 
 
Sec. 316. Emergencies. 
(j)Application of section 306 to emergencies in excess of amounts in reserve fundSection 306 of the Congressional Budget Act of 1974 is amended by inserting at the end the following new sentence: `No amendment reported by the Committee on the Budget (or from the consideration of which such committee has been discharged) pursuant to section 316(c) may be amended. 
(k)Up-to-date tabulationsSection 308(b)(2) of the Congressional Budget Act of 1974 is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; and, and by adding at the end the following new subparagraph:  
 
(D)shall include an up-to-date tabulation of amounts remaining in the reserve fund for emergencies.. 
(l)Point of orderSection 305 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(e)Point of order regarding emergency reserve fundIt shall not be in order in the House of Representatives or in the Senate to consider an amendment to a joint resolution on the budget which changes the amount of budget authority and outlays set forth in section 301(a)(4) for emergency reserve fund.. 
(m)Technical amendment 
(1)Section 904(c)(1) of the Congressional Budget Act of 1974 is amended by inserting 305(e), after 305(c)(4),. 
(2)Section 904(d)(2) of the Congressional Budget Act of 1974 is amended by inserting 305(e), after 305(c)(4),. 
5.Disclosure of interest costsSection 308(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 639(a)(1)) is amended— 
(1)in subparagraph (B), by striking and after the semicolon; 
(2)in subparagraph (C), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(D)containing a projection by the Congressional Budget Office of the cost of the debt servicing that would be caused by such measure for such fiscal year (or fiscal years) and each of the four ensuing fiscal years.. 
6.CBO scoring of conference reports 
(a)The first sentence of section 402 of the Congressional Budget Act of 1974 is amended as follows: 
(1)Insert or conference report thereon, before and submit. 
(2)In paragraph (1), strike bill or resolution and insert bill, joint resolution, or conference report. 
(3)At the end of paragraph (2) strike and, at the end of paragraph (3) strike the period and insert ; and, and after such paragraph (3) add the following new paragraph: 
 
(4)A determination of whether such bill, joint resolution, or conference report provides direct spending.. 
(4)At the end, add the following new sentence: The Director shall also prepare such estimates for any bill or resolution of a public character that has not been reported by a committee before it may be considered in the House or Representatives or Senate.  
(b)The second sentence of section 402 of the Congressional Budget Act of 1974 is amended by inserting before the period the following: , or in the case of a conference report, shall be included in the joint explanatory statement of managers accompanying such conference report if timely submitted before such report is filed. 
7.Budget compliance statementsClause 3(d) of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(4)A budget compliance statement prepared by the chairman of the Committee on the Budget, if timely submitted prior to the filing of the report, which shall include assessment by such chairman as to whether the bill or joint resolution complies with the requirements of sections 302, 303, 306, 311, and 401 of the Congressional Budget Act of 1974 or any other requirements set forth in a concurrent resolution on the budget and may include the budgetary implications of that bill or joint resolution under section 251 or 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, as applicable.. 
8.Automatic budget enforcement for measures considered on the floor 
(a)In generalTitle III of the Congressional Budget Act of 1974 (as amended by section 2(f)) is further amended by adding at the end the following new section: 
 
317. Budget evasion points of order 
(a)Discretionary spending capsIt shall not be in order in the House of Representatives or the Senate to consider any bill or resolution (or amendment, motion, or conference report on that bill or resolution) that waives or suspends the enforcement of section 251 of the Balanced Budget and Emergency Deficit Control Act of 1985 or otherwise would alter the spending limits set forth in that section. 
(b)Pay-As-You-GoIt shall not be in order in the House of Representatives or the Senate to consider any bill or resolution (or amendment, motion, or conference report on that bill or resolution) that waives or suspends the enforcement of section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 or otherwise would alter the balances of the pay-as-you-go scorecard pursuant to that section. 
(c)Directed scoringIt shall not be in order in the House of Representatives or the Senate to consider any bill or resolution (or amendment, motion, or conference report on that bill or resolution) that directs the scorekeeping of any bill or resolution. 
(d)Far-OutyearsIt shall not be in order in the House of Representatives or the Senate to consider any bill or resolution (or amendment, motion, or conference report on that bill or resolution) that contains a provision providing new budget authority or which reduces revenues which first takes effect after the first five fiscal years covered in the most recently adopted concurrent resolution on the budget and would have the effect of reducing the surplus or increasing the deficit in any fiscal year. 
(e) Enforcement in the house of representatives 
(1)It shall not be in order in the House of Representatives to consider a rule or order that waives the application of this section. 
(2) 
(A)This subsection shall apply only to the House of Representatives. 
(B)In order to be cognizable by the Chair, a point of order under this section must specify the precise language on which it is premised. 
(C)As disposition of points of order under this section, the Chair shall put the question of consideration with respect to the proposition that is the subject of the points of order. 
(D)A question of consideration under this section shall be debatable for 10 minutes by each Member initiating a point of order and for 10 minutes by an opponent on each point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be. 
(E)The disposition of the question of consideration under this subsection with respect to a bill or joint resolution shall be considered also to determine the question of consideration under this subsection with respect to an amendment made in order as original text.. 
(b)Waiver and Appeal in the SenateSection 904 of the Congressional Budget Act of 1974 is amended— 
(1)in subsection (c)(1), by inserting 317, after 316,; and 
(2)in subsection (d)(2), by inserting 317, after 316,. 
(c)Table of contentsThe table of contents for the Congressional Budget Act of 1974 is amended by inserting after the item for section 316 the following: 
 
 
Sec. 317. Budget evasion points of order. 
9.Application of budget act points of order to unreported legislation 
(a)Section 315 of the Congressional Budget Act of 1974 is amended by striking reported the first place it appears. 
(b)Section 303(b) of the Congressional Budget Act of 1974 is amended— 
(1)in paragraph (1), by striking (A) and by redesignating subparagraph (B) as paragraph (2) and by striking the semicolon at the end of such new paragraph (2) and inserting a period; and 
(2)by striking paragraph (3). 
10.Requirements for Budget Act waivers in the House of Representatives 
(a)Justification for Budget Act waiversClause 6 of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(h)It shall not be in order to consider any resolution from the Committee on Rules for the consideration of any reported bill or joint resolution which waives section 302, 303, 311, or 401 of the Congressional Budget Act of 1974, unless the report accompanying such resolution includes a description of the provision proposed to be waived, an identification of the section being waived, the reasons why such waiver should be granted, and an estimated cost of the provisions to which the waiver applies.. 
(b)Separate vote to waive major budget act point of orderSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection 
 
(g) 
(1)It shall not be in order in the House of Representatives to consider a rule or order that waives the application of a major budget act point of order as defined in paragraph (2). 
(2)For the purposes of this subsection, the term major budget point of order means any point of order arising under any section listed in section 904. 
(3) 
(A)In order to be cognizable by the Chair, a point of order under the sections referenced in paragraph (2) must specify the precise language on which it is premised. 
(B)As disposition of points of order under the sections referenced in paragraph (2), the Chair shall put the question of consideration with respect to the proposition that is the subject of the points of order 
(C)A question of consideration under the sections referenced in paragraph (2) shall be debatable for 10 minutes by each Member initiating a point of order and for 10 minutes by an opponent on each point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be. 
(D)The disposition of the question of consideration under this subsection with respect to a bill or joint resolution shall be considered also to determine the question of consideration under this subsection with respect to an amendment made in order as original text..  
 
